

116 HR 4408 IH: Eric Garner Excessive Use of Force Prevention Act of 2019
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4408IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Jeffries (for himself, Ms. Clarke of New York, Ms. Bass, Ms. Lee of California, Mr. Hastings, Mr. Danny K. Davis of Illinois, Ms. Kelly of Illinois, Ms. Norton, Mr. Lewis, Mr. Carson of Indiana, Mr. Serrano, Ms. Wilson of Florida, Mr. Rush, Mr. Meeks, Mr. Espaillat, Ms. Velázquez, Ms. Moore, Mr. Evans, Mr. Lawson of Florida, Ms. Omar, Ms. Scanlon, Mr. Richmond, Ms. Garcia of Texas, Mr. Johnson of Georgia, Ms. Jayapal, Mr. Cohen, Mr. Cicilline, and Ms. Pressley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 242 of title 18, United States Code, to forbid the use of chokeholds by persons
			 subject to that provision’s prohibitions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eric Garner Excessive Use of Force Prevention Act of 2019. 2.Chokeholds as civil rights violationsSection 242 of title 18, United States Code, is amended by adding at the end the following: For the purposes of this section, the application of any pressure to the throat or windpipe which may prevent or hinder breathing or reduce intake of air is a punishment, pain, or penalty..
		